FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 12, 2022

                                      No. 04-20-00343-CV

                         INTERNATIONAL INSTALLATION, LLC,
                                     Appellant

                                                v.

           MADERA MILLWORK, LTD, BOA Studio, LLC and Jason Holloway,
                              Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-07179
                           Honorable Renée Yanta, Judge Presiding


                                         ORDER

Sitting:       Luz Elena D. Chapa, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

       This appeal was originally submitted on briefs on September 8, 2021. However, on
February 28, 2022, after discovering a portion of the reporter’s record was missing, we withdrew
the submission date and ordered the court reporter to file the missing portions of the record by
March 30, 2022.

        On March 9, 2022, appellees filed a motion to reconsider asking us to withdraw our
February 28, 2022 order. In their motion, appellees also requested an opportunity to supplement
their briefing in response to any new materials filed. After consideration, we deny appellees’
request to withdraw our February 28, 2022 order.

        On March 22, 2022, the court reporter filed a notification of late record stating appellant
is not entitled to the record without paying the fee. We therefore order appellant to provide
written proof to this court by April 27, 2022 showing either (1) the fee for the preparation of the
missing portions of the record has been paid or arrangements have been made to pay the fee, or
(2) appellant is entitled to the record without payment of the reporter’s fee. TEX. R. APP. P.
35.3(b). If appellant fails to respond within the time provided, we will set this case for
submission and only consider those issues or points raised in appellant’s brief that do not require
a reporter’s record for a decision. See id. R. 37.3(c). If appellant timely responds, we will set a
                                                                                 FILE COPY

due date for the court reporter to file the reporter’s record and allow the parties to file
supplemental briefing to consider the newly filed portions of the record once it is filed.


       It is so ORDERED on April 12, 2022.

                                                               PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT